Citation Nr: 0822421	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
valvular heart disease.

2.  Entitlement to service connection for elevated blood 
sugar reports as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as a result of 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as a result of 
exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as a result of 
exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a Travel Board hearing in connection 
with the current claims.  The Travel Board hearing was 
subsequently scheduled and held in April 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.

The issues of entitlement to service connection for 
peripheral neuropathy of the left upper extremity as a result 
of exposure to herbicides; entitlement to service connection 
for peripheral neuropathy of the right upper extremity as a 
result of exposure to herbicides; entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity as a result of exposure to herbicides; and 
entitlement to service connection for peripheral neuropathy 
of the right lower extremity as a result of exposure to 
herbicides are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 3, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim concerning 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
valvular heart disease.

2.  On April 3, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim concerning 
entitlement to service connection for elevated blood sugar 
reports as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for valvular heart disease have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning whether entitlement to service 
connection for elevated blood sugar reports as a result of 
exposure to herbicides been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement ("NOD") in writing, and, after a Statement of 
the Case ("SOC") has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal also may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  
Withdrawal may be made by the appellant or by his authorized 
representative.  See 38 C.F.R. § 20.204.

In the veteran's testimony at his Board hearing before the 
undersigned Acting Veterans Law Judge and in a statement 
submitted in April 2008, the veteran withdrew his appeals 
regarding the issues of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for valvular heart disease and entitlement to 
service connection for elevated blood sugar reports as a 
result of exposure to herbicides, hence, there remains no 
allegation of error of fact or law as to these issues for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals of the issues of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
valvular heart disease and entitlement to service connection 
for elevated blood sugar reports as a result of exposure to 
herbicides.  These issues are, therefore, dismissed.


ORDER

The appeal concerning whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for valvular heart disease is dismissed.

The appeal concerning entitlement to service connection for 
elevated blood sugar reports as a result of exposure to 
herbicides is dismissed.


REMAND

The veteran seeks service connection for peripheral 
neuropathy of the left and right upper extremities and the 
left and right lower extremities.  The veteran contends that 
his current neuropathy is due to his exposure to herbicides 
during his service in the Republic of Vietnam.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

A review of the claims folder reveals that the veteran was 
granted Social Security Administration (SSA) Disability 
Insurance benefits based on his peripheral neuropathy 
disability.  However, with the exception of the final 
determination of entitlement to SSA Disability Insurance 
benefits, the records regarding this grant of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete SSA record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, this appeal must be remanded to obtain the 
veteran's complete SSA record.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The veteran was afforded a VA Compensation and Pension (C&P) 
peripheral nerves examination in January 2004 in conjunction 
with his claim for service connection.  The veteran reported 
that he began having a numbness and burning sensation in his 
feet in 1992, which has progressively worsened over the 
years.  He indicated that he began having a numbness and 
burning sensation in his hands in 1996 with subsequent 
worsening of symptoms.  The veteran's feet were described as 
being "dead" in 2001 and the veteran has suffered falls 
since that time.  Upon examination the veteran's sensation to 
pin prick was decreased to the upper calves and to the mid 
forearms.  Vibratory sensation was virtually absent at the 
toes and diminished at the ankles and metatarsophalangeal 
joints.  Proprioception was absent at the toes and diminished 
at the ankle.  Reflexes were 2 plus in the bilateral upper 
extremities, 3 plus at the patella, and absent at the 
Achilles with down-going toes.  The veteran walked with a 
wide-based gait without ataxia.  The examiner diagnosed the 
veteran with sensory/motor polyneuropathy.  The examiner 
rendered the opinion that the veteran's neuropathy was likely 
secondary to diabetes.  The examiner also indicated that 
there was a "possible contribution" to the veteran's 
neuropathy by his exposure to herbicides.  The examiner 
failed to provide an adequate opinion on whether the 
veteran's peripheral neuropathy is related to or had its 
onset during active service and the veteran's exposure to 
herbicides.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bloom v. West, 12 Vet. App. 185 (1999).   Therefore, 
the claim must be remanded for the veteran to be afforded 
another VA C&P hypertension examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any peripheral neuropathy 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.

The examiner should render an opinion as 
to whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's neuropathy is related to or 
had its onset during active service and 
the veteran's exposure to herbicides.  
The examiner must provide a complete 
rationale for any stated opinion.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


